Case
 Case6:19-cv-00413-JCB
      6:19-cv-00413-JCB Document
                         Document35-1
                                  1-1 Filed 09/12/19
                                            05/18/20 Page 1 of 6 PageID #: 15
                                                                           236




                  EXHIBIT A
Case
 Case6:19-cv-00413-JCB
      6:19-cv-00413-JCB Document
                         Document35-1
                                  1-1 Filed 09/12/19                 Filed
                                            05/18/20 Page 2 of 6 PageID  #:3/12/2019
                                                                            16
                                                                            237      12:57 PM
                                                                               Terri Pirtle Willard
                                                                                     District Clerk
                                                                             Rusk County, Texas
                                                                               By: Laurey Martin
Case
 Case6:19-cv-00413-JCB
      6:19-cv-00413-JCB Document
                         Document35-1
                                  1-1 Filed 09/12/19
                                            05/18/20 Page 3 of 6 PageID #: 17
                                                                           238
Case
 Case6:19-cv-00413-JCB
      6:19-cv-00413-JCB Document
                         Document35-1
                                  1-1 Filed 09/12/19
                                            05/18/20 Page 4 of 6 PageID #: 18
                                                                           239
Case
 Case6:19-cv-00413-JCB
      6:19-cv-00413-JCB Document
                         Document35-1
                                  1-1 Filed 09/12/19
                                            05/18/20 Page 5 of 6 PageID #: 19
                                                                           240
Case
 Case6:19-cv-00413-JCB
      6:19-cv-00413-JCB Document
                         Document35-1
                                  1-1 Filed 09/12/19
                                            05/18/20 Page 6 of 6 PageID #: 20
                                                                           241
